Title: Memorandum re Painting at Monticello, 2 December 1804
From: Jefferson, Thomas
To: 


                  
                     
                        2 Dec. 1804
                     
                  
                  a very loose estimate of the painting to be done
                  at Monticello.
                  
                     
                        
                        yds
                        
                        
                        
                     
                     
                        Parlour
                        25
                        }
                        180. at 4. coats
                        720
                     
                     
                        Hall
                        28
                     
                     
                        Ding. Room
                        22
                     
                     
                        Tea Room
                        14
                     
                     
                        Chamber
                        18
                     
                     
                        Dome
                        33
                     
                     
                        8. bedrooms
                        40
                     
                     
                        externl. entabl.
                        
                        
                        130. at 4. coats
                        520
                     
                     
                        roof
                        
                        
                        750. 1. coat & cement.
                        
                           3000
                        
                     
                     
                        
                        
                        
                        
                        4240
                     
                  
                  
                  
                     
                        
                        
                           ℔
                        
                     
                     
                        1. lb giving 1. coat to 10. yards will require
                        424.
                     
                  
                  
                     
                        to ever Cwt 
                        3. galls. oil
                        127  galls. 
                        oil
                     
                     
                        
                        2. galls. turpentine
                        85. galls. 
                        turpentine
                     
                  
                  
                     
                        lb
                        
                        
                     
                     
                        424 
                        
                        white lead unground @ 13. D. Cwt
                        55.12
                     
                     
                        127.
                        galls. linseed oil @ 1.20
                        142.40
                     
                     
                        85.
                        do. spirits turpentine @ .50
                        
                           42.50
                        
                     
                     
                        
                        
                        240.02
                     
                  
                  6 books of gold leaf wanting.
                  
                  Michael Roberts 87. Chesnut
                  Zane Wm. & co. 23. S. 2d.
                  
               